336 Mass. 305 (1957)
145 N.E.2d 685
ALGIRDAS VALUNAS
vs.
J.J. NEWBERRY CO., INC.
Supreme Judicial Court of Massachusetts, Worcester.
September 23, 1957.
November 6, 1957.
Present: WILKINS, C.J., RONAN, SPALDING, WILLIAMS, & CUTTER, JJ.
Sumner W. Elton, for the plaintiff.
Philip J. MacCarthy, for the defendant.
RONAN, J.
This is an exception to the direction of a verdict for the defendant in an action of tort to recover damages for injuries sustained by the plaintiff, a boy thirteen years of age, while leaving the defendant's store.
The outer entrance to the defendant's store consisted of glass doors, each about ten feet high and three feet wide, which swung outward the street. Each was enclosed in a metal frame. Immediately adjacent to the hinged side of the door to the plaintiff's right as he was leaving was a glass panel, one and one half feet wide, which occupied the space between the hinged side of the door and the inside of the building. The glass panel was also enclosed in a metal frame. The panel did not have any lock or lettering upon it. Inside the outer set of doors and about four feet distant was a similar set of doors except that these doors swung *306 both outward and inward. It was a sunny day at the time of the accident and each set of doors was held in an open position at the time of the accident.
A few minutes after the plaintiff entered the store with his mother, he heard the approach of fire engines. He left her, went through the inner set of doors, and continued toward the outer entrance until he came in contact with the glass panel on his right and was injured. As he walked toward the entrance he did not pay much attention to the doors as the sun was blinding him.
The care which a storekeeper must exercise toward a customer whom he invites upon his premises to trade with him has been frequently stated by the court and need not be repeated, Kelley v. Goldberg, 288 Mass. 79, 81, LeBlanc v. Atlantic Building & Supply Co. Inc. 323 Mass. 702, 705; and the same duty is owed to a minor accompanying an adult customer. Howlett v. Dorchester Trust Co. 256 Mass. 544. Grogan v. O'Keeffe's Inc. 267 Mass. 189.
Here the location and construction of the doors and panels were plain and obvious and called for no warning from the defendant. O'Hanley v. Norwood, 315 Mass. 440. Griffin v. Fletcher Hardware Co. Inc. 327 Mass. 235. Ferra v. Carlisle Hardware Co. 333 Mass. 220. The case in its salient facts is substantially similar to Rosenberg v. Hartman, 313 Mass. 54, and is governed by it.
Exceptions overruled.